Title: To Thomas Jefferson from Harry Innes, 25 November 1806
From: Innes, Harry
To: Jefferson, Thomas


                        
                            Dr Sir,
                            Frankfort. Novr. 25th. 1806
                        
                        I have taken the liberty of inclosing to you a Pamphlet written on the causes & effects which produced the
                            seperation of Kentucky from Virginia.
                        On reading the Narrative you will readily discover the object which induced it to be written. I flatter
                            myself it will produce two events—1st. it will preserve facts important to the historian who shall hereafter write a
                            complete history of the U. States of America & 2ndly. That it will refute the base calumnies which have been published
                            against certain characters in this State as the exculpatory evidence is of a nature uncontravertable.
                        That the Pamphlet may produce in your mind favorable conclusions towards the accused is the sincere wish of
                  Dear Sir with great respect your mo. ob. Servt.
                        
                            Harry Innes
                     
                        
                    